DETAILED ACTION
Claims 1-11, 14-25 and 28-36 are pending in the Instant Application.
Claims 1-11, 14-25 and 28-36 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11, 14-25, 28 and 31-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Donneau-Golencer, (“Donneau”), United States Patent No. 8,868,590, in view of Zola et al. (“Zola”), United States Patent Application Publication No. 2007/0078842, in further view of LIU et al. (“LIU”), United States Patent Application Publication No. 2012/0064894.

As per claim 1, Donneau discloses a method, comprising: 
acquiring, by a system comprising a processor, scenario description information and regularity information of execution of a terminal application ([Col 22, lines 45-54] wherein the scenario description information is the same request that occurs on a regular basis (regularity information) at the same time every month); acquiring intent data of the execution of the terminal application in a situation that the scenario description information matches corresponding information in the regularity information ([Col 22, lines 45-54] wherein when the time of month is determined to occur, the pattern of regularity is used to determine if the query should be suggested); and presenting the intent data in a presentation manner selected from a visual presentation manner ([Col 22, lines 45-54] wherein the user is presented with intent data in the form as a suggested search request, wherein a visual presentation manner is described), and an auditory presentation manner ([Col 23, lines 20-35] wherein a speaker (auditory presentation) is described), wherein the presentation manner of the intent data is determined according to a current state of the terminal, and the current state of the terminal comprises a scenario mode of the terminal ([Col 22, lines 45-54] wherein the “time every month” is the current state when the terminal provides the query), but does not teach a tactile presentation manner, a current call state and a working state. However, Zola teaches a tactile presentation manner ([0111]), but does not teach a current call state, a working state. However, LIU teaches a current call state ([0049] wherein a call state is described as being detectable) and a working state ([0049] wherein a working state can be determined for the terminal).
Donneau describes a visual and audio presentation but does not expressly describe the tactile presentation manner. One include the tactile presentation from Zola with the physical and audio presentation in Donneau to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

As per claim 2, note the rejection of claim 1 where Donneau, Zola and LIU are combined. The combination teaches the method of claim 1. Donneau further discloses wherein the scenario description information comprises at least one of current time information, or current position information of a terminal ([Col 22, lines 45-54] wherein current time information is described). 

As per claim 3, note the rejection of claim 1 where Donneau, Zola and LIU are combined. The combination teaches the method of claim 1. Donneau further discloses wherein the regularity information comprises at least one of time information of the execution of the terminal application, or position information of the terminal during the execution of the terminal application ([Col 22, lines 45-54] wherein current time information is described). . 

[Col 22, lines 45-54] wherein the statistical result is based on executing the query every month and the regularity information is that it occurs at regular intervals).  

As per claim 5, note the rejection of claim 1 where Donneau, Zola and LIU are combined. The combination teaches the method of claim 4. Donneau further discloses wherein the making the statistical result based on information of the execution of the terminal application comprises:
making the statistical result based on the information of the execution according to a data message configured with data that enables acquisition of the intent data sent when the terminal application is in an execution state ([Col 22, lines 45-54] wherein the data message is a search query, wherein the data is in an execution state of accepting queries) . 

As per claim 6, note the rejection of claim 1 where Donneau, Zola and LIU are combined. The combination teaches the method of claim 1. Donneau further discloses wherein the acquiring the regularity information of the execution of the terminal ([Col 10, lines 41-49] wherein the interactions may be stored on a remote computer). 

As per claim 7, note the rejection of claim 1 where Donneau, Zola and LIU are combined. The combination teaches the method of claim 1. Donneau further discloses wherein the acquiring the intent data of the execution of the terminal application comprises: acquiring the intent data of the execution of the terminal application from an external device ([Col 10, lines 41-49] wherein the interactions may be stored on a remote computer, and the intent data is stored with those interactions). 
 
As per claim 8, note the rejection of claim 1 where Donneau, Zola and LIU are combined. The combination teaches the method of claim 1. Donneau further discloses wherein the acquiring the intent data of the execution of the terminal application comprises:
determining an information source of the intent data of the execution of the terminal application ([Col 10 lines 25-40] wherein sources are determined/selected) ; and acquiring the intent data from the information source ([Col 10 lines 49-61] wherein the data from the sources is mined to extract the intent data). 

As per claim 9, note the rejection of claim 1 where Donneau, Zola and LIU are combined. The combination teaches the method of claim 8. Donneau further discloses the determining the information source of the intent data of the execution of the terminal application comprises: determining the information source of the intent data according ([Col 22, lines 45-54] wherein the query is a data message, wherein the message is associated with a time and data that allows for the intent to be determined and the execution state being a state where a query can be received). 

As per claim 10, note the rejection of claim 1 where Donneau, Zola and LIU are combined. The combination teaches the method of claim 1. Donneau further discloses before the presenting the intent data: determining whether to present the intent data according to at least one preset judgment condition ([Col 22, lines 45-65] wherein the preset judgement condition is a time condition being the same time every month that the query is submitted).  

As per claim 11, note the rejection of claim 1 where Donneau, Zola and LIU are combined. The combination teaches the method of claim 10. Donneau further discloses wherein the at least one preset judgment condition comprises at least one of: whether the intent data satisfies a pre-customized data filter condition; or whether the terminal is currently in a preset call state ([Col 22, lines 45-65] wherein the pre-customized data filter is the time condition, and when that the intent data satisfied a query need at that time). 

As per claim 14, note the rejection of claim 1 where Donneau, Zola and LIU are combined. The combination teaches the method of claim 1. Donneau further discloses  ([Col 24, lines 17-33] wherein other terminals can be associated with the terminal by being associated with the user). 

As per claim 15, Donneau discloses a terminal, comprising:
a memory that stores executable modules ([Col 3, lines 42-57]); and
a processor, coupled to the memory, that executes the executable modules([Col 3, lines 42-57]), the executable modules comprising:
a scenario description information acquisition module configured to acquire scenario description information([Col 22, lines 45-54] wherein the scenario description information is the same request that occurs on a regular basis (regularity information) at the same time every month);
a regularity information acquisition module configured to acquire regularity PP167304US-28-information of execution of a terminal application of the terminal([Col 22, lines 45-54] wherein the scenario description information is the same request that occurs on a regular basis (regularity information) at the same time every month);
an intent data acquisition module configured to acquire intent data of the execution of the terminal application in response to the scenario description information being determined to match corresponding information in the regularity information ([Col 22, lines 45-54] wherein when the time of month is determined to occur, the pattern of regularity is used to determine if the query should be suggested); and
an information presentation module configured to present the intent data  in a presentation manner selected from a visual presentation manner ([Col 22, lines 45-54] wherein the user is presented with intent data in the form as a suggested search request, wherein a visual presentation manner is described), and an auditory presentation manner ([Col 23, lines 20-35] wherein a speaker (auditory presentation) is described), wherein the presentation manner of the data is determined according to a current state of the terminal ([Col 22, lines 45-65] wherein it is determined that time has arrived the next month, wherein the visual presentation is determined based on the time of the month, wherein the time of the month is the state of the terminal), and the current state of the terminal comprises a scenario mode of the terminal ([Col 22, lines 45-54] wherein the “time every month” is the current state when the terminal provides the query), but does not disclose a tactile presentation manner, a call state and a working state. However, Zola teaches a tactile presentation manner ([0111]), but does not teach a current call state, a working state. However, LIU teaches a current call state ([0049] wherein a call state is described as being detectable) and a working state ([0049] wherein a working state can be determined for the terminal).
Donneau describes a visual and audio presentation but does not expressly describe the tactile presentation manner. One include the tactile presentation from Zola with the physical and audio presentation in Donneau to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of outputting via an audio and visual manner in Donneau with the tactile presentation in Zola in order to benefit those with varying disabilities. Both Donneau and LIU describe monitoring the state of a computer. Donneau uses those states to determine patterns. One could include the call state and 

As per claim 16, claim 16 is substantially similar to claim 2 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is substantially similar to claim 3 and is rejected for the same rationale and reasoning. 

As per claim 18, note the rejection of claim 15 where Donneau, Zola and LIU teaches the terminal of claim 15. Donneau further discloses wherein the regularity information acquisition module comprises:
a statistics sub-module configured to determine a statistic based on information of the execution of the terminal application ([Col 22, lines 45-65] wherein the interaction analyzer is the statistics sub-module that determines user statistics such as the query being executed at the same time each month); and a first regularity information acquisition sub-module configured to acquire the regularity information according to the statistic ([Col 22, lines 45-65] wherein the regularity information is acquired and used to pre-fetch the information for the search). 

([Col 22, lines 45-65] wherein a query is a data message sent by the terminal to acquire the intent data). 

As per claim 20, note the rejection of claim 15 where Donneau, Zola and LIU teaches the terminal of claim 15. Donneau further discloses wherein the regularity information acquisition module comprises: a second regularity information acquisition sub-module configured to acquire the regularity information from an external device ([Col 10, lines 41-49] wherein the interactions may be stored on a remote computer).  

As per claim 21, claim 21 is substantially similar to claim 7 and is rejected for the same rationale and reasoning. 

As per claim 22, note the rejection of claim 15 where Donneau, Zola and LIU teaches the terminal of claim 15. Donneau further discloses wherein the intent data acquisition module comprises: an information source determination sub-module configured to determine an information source of the intent data of the execution of the terminal application([Col 10 lines 25-40] wherein sources are determined/selected); and a second intent data acquisition sub-module configured to acquire the intent data from the ([Col 10 lines 49-61] wherein the data from the sources is mined to extract the intent data). 

As per claim 23, note the rejection of claim 15 where Donneau, Zola and LIU teaches the terminal of claim 22. Donneau further discloses the information source determination sub-module comprises: an information source determination unit configured to determine the information source of the intent data according to a data message configured with data that enables acquisition of the intent data generated when the terminal application is in an execution state ([Col 22, lines 45-54] wherein the query is a data message, wherein the message is associated with a time and data that allows for the intent to be determined and the execution state being a state where a query can be received). 

As per claim 24, note the rejection of claim 15 where Donneau, Zola and LIU teaches the terminal of claim 15. Donneau further discloses wherein the executable modules further comprise: a determination module configured to determine whether to present the intent data according to at least one preset judgment condition([Col 22, lines 45-65] wherein the preset judgement condition is a time condition being the same time every month that the query is submitted); and an enable module configured to enable the information presentation module according to a determination result of the determination module ([Col 22, lines 45-65] wherein the query can be presented as an option to the user based on the preset judgement condition). 

As per claim 25, note the rejection of claim 15 where Donneau, Zola and LIU teaches the terminal of claim 24. Donneau further discloses wherein the determination module comprises at least one of: a first determination sub-module configured to determine whether the intent data acquired by the intent data acquisition module satisfies a pre-customized data filter condition; or a second determination sub-module configured to determine whether the terminal is currently in a preset call state, wherein the enable module comprises an enable sub-module configured to enable the information presentation module according to a judgment result of the first determination sub-module or the second determination sub-module ([Col 22, lines 45-65] wherein the pre-customized data filter is the time condition, and when that the intent data satisfied a query need at that time). 

As per claim 28, note the rejection of claim 15 where Donneau, Zola and LIU teaches the terminal of claim 15. Donneau further discloses wherein the executable modules further comprise: an associated terminal information determination module configured to determine at least one other terminal associated with the terminal ([Col 24, lines 17-33] wherein other terminals can be associated with the terminal by being associated with the user); and an information sending module configured to send the intent data to the at least one other terminal determined by the associated terminal information determination module ([Col 24, lines 17-33] wherein the intent data stored in the person user model can be sent and shared among other terminal devices). 


receiving scenario description information and regularity information of execution of an application of the terminal ([Col 22, lines 45-54] wherein the scenario description information is the same request that occurs on a regular basis (regularity information) at the same time every month);
receiving intent data of the execution of the application in response to the scenario description information being determined to match corresponding information in the regularity information([Col 22, lines 45-54] wherein when the time of month is determined to occur, the pattern of regularity is used to determine if the query should be suggested);  and
presenting the intent data, in a presentation manner selected from a visual presentation manner ([Col 22, lines 45-54] wherein the user is presented with intent data in the form as a suggested search request, wherein a visual presentation manner is described), and an auditory presentation manner ([Col 23, lines 20-35] wherein a speaker (auditory presentation) is described), wherein the presentation manner of the data is determined according to a current state of the terminal ([Col 22, lines 45-65] wherein it is determined that time has arrived the next month, wherein the visual presentation is determined based on the time of the month, wherein the time of the month is the state of the terminal), and the current state of the terminal comprises a scenario mode of the terminal ([Col 22, lines 45-54] wherein the “time every month” is the current state when the terminal provides the query), but does  a tactile presentation manner, a current call state and a working state. However, Zola teaches a tactile presentation manner ([0111]), but does not teach a current call state, a working state. However, LIU teaches a current call state ([0049] wherein a call state is described as being detectable) and a working state ([0049] wherein a working state can be determined for the terminal).
Donneau describes a visual and audio presentation but does not expressly describe the tactile presentation manner. One include the tactile presentation from Zola with the physical and audio presentation in Donneau to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of outputting via an audio and visual manner in Donneau with the tactile presentation in Zola in order to benefit those with varying disabilities. Both Donneau and LIU describe monitoring the state of a computer. Donneau uses those states to determine patterns. One could include the call state and working state from LIU with the states in Donneau to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the method of determining a pattern in states in Donneau with the states including a call state and a working state in LIU in order to more appropriately match the state of the system with a scenario. 

As per claim 32, Donneau discloses a terminal, characterized by comprising a processor and a memory([Col 3, lines 42-57]), the memory storing executable instructions, the processor being connected to the memory via a communication bus, and when the apparatus for controlling task migration operates, the processor executing 

As per claim 33, claim 33 is substantially similar to claim 2 and is rejected for the same rationale and reasoning. 

As per claim 34, claim 34 is substantially similar to claim 3 and is rejected for the same rationale and reasoning. 

As per claim 35, claim 35 is substantially similar to claim 4 and is rejected for the same rationale and reasoning. 

As per claim 36, claim 36 is substantially similar to claim 5 and is rejected for the same rationale and reasoning. 




Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donneau in view of Zola in further view of LIU in further view of Banga et al. (“Banga”), United States Patent Application Publication No. 2006/0265507.

As per claim 29, note the rejection of claim 15 where Donneau, Zola and LIU are combined.  The combination teaches the terminal of claim 15, but does not disclose a  ([0074] the network access device), configured to provide the regularity information of the execution of the terminal application and the intent data required by the execution of the terminal application in response to the background device being determined to be in a communication connection with the terminal device ([0074] wherein the device shares the user history and his intent (being at a coffee house) with the optimizer). 
Both Donneau and Banga describe collecting regularity information. One could include the background device from Banga with the collection and analyzing of regularity information in Donneau to teach claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of collecting and analyzing regularity data in Donneau with the background device collecting regularity data in Banga in order to include location centric activity information in the regularity data. 

As per claim 30, note the rejection of claim 29 where Donneau, Zola, LIU and Banga are combined. The combination teaches the system of claim 29. Donneau further discloses at least one other terminal device, the terminal device sending the intent data to the at least one other terminal device in response to being determined to be in the communication connection with the at least one other terminal device ([Col 24, lines 17-33] wherein the intent data stored in the person user model can be sent and shared among other terminal devices). 

Response to Arguments
Applicant's arguments filed 7 October 2020 have been fully considered but they are not persuasive. 
Applicant states in REMARKS, pages 12-13, that:
“Although Donneau mentions that the output device 720 may include a text, graphics, and/or video display screen, speaker, or other suitable device for presenting output (see Donneau, lines 20-35 in column 23), Donneau does not specifically disclose whether and how to select a presentation manner other than the visual manner to present a search request, and correspondingly does not disclose determining the presentation manner according to a current state of the terminal, as in the present invention.”

Donneau teaches these limitations by selecting a visual manner (from a plurality of manners as described in [Col 23, lines 20-35]) for the query to be displayed based on a scenario, at a certain time of the month. The system chooses the suitable method of presenting the data for a scenario as stated in the citation in Donneau. Therefore the Donneau references discloses selecting a presentation manner based on a current state of the terminal. The claim language describes “presenting the intent data in a presentation manner” providing examples of presentation manner, and then that the presentation manner is determined according to the current state of the terminal. Donneau discloses this by altering the visual presentation manner based on the current state of the terminal, when a scenario is played out at a certain time every month (See Donneau [Col 22, lines 45-54]). 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As a result, since the system is Donneau is capable of selecting a query in the visual presentation mode during a scenario mode In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Had the Applicant intended for each manner to be selected during a certain terminal state that should be included in the claim language. Regardless Applicant is encouraged to clarify the claim language to include how each presentation manner relates to each state in order to overcome this rejection
	Applicant goes on to state in REMARKS, page 13, that: 
“[T]he examiner asserts that "time every month" in the above content of Donneau discloses the current state when the terminal provides a search request, and thus Donneau discloses "the presentation manner of the intent data is determined according to a current state of the terminal" of the present invention. Applicant respectfully disagrees.”


Applicant reiterates that Donneau only teaches suggesting a query at a certain time, which is not the selection of a presentation manner. Donneau does disclose the selection of a presentation manner by causing the computer to visually present the query, when other options are available, by the scenario state as described above. The system determines to visually present the query to the user based on a scenario.  As described in Donneau in [Col 23, lines 20-35], the system can determine a suitable output, such as audio or visual, giving it the ability to choose between the presentation 
	The arguments regarding the Zola and Liu references state that the references have nothing to do with presentation manner. Examiner uses those references to show that certain states and presentation manners are known in the art and that in combination with the Donneau system would teach the claimed invention. 
	As per claims 29 and 30, the REMARKS rely on the arguments above. Again Applicant is encouraged to clarify the claim language to overcome this rejection and contact the Examiner if questions remain or to further prosecution. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.